Lawrence, Judge:
The proper dutiable value for valuation purposes is the subject of the above-enumerated appeals for a reappraisement.
The parties hereto have stipulated and agreed that on or about the date of the exportation of the instant steel wood screws exported from Germany such or similar merchandise was not freely offered for sale for home consumption in the country of exportation and that the price at the time of exportation of the merchandise in issue at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was the entered value.
Upon the agreed facts of record,-1 find, and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. §1402(d)), is the proper basis for determining the value of the steel wood screws in issue and that said value is represented by the entered value.
As to all other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.